20-23177-rdd   Doc 52   Filed 04/30/21 Entered 04/30/21 14:26:00   Main Document
                                     Pg 1 of 7
                20-23177-rdd                    Doc 52             Filed 04/30/21 Entered 04/30/21 14:26:00                                                Main Document
                                                                                Pg 2 of 7

In re Blitman Saratoga LLC                                                                                              Case No. 20-23177
      Debtor                                                                                                   Reporting Period: 3/1/2021-3/31/2021

             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                        BANK ACCOUNTS

                                                                     3440                       5549               CURRENT MONTH
                                                                                                                  ACTUAL (TOTAL OF
     ACCOUNT NUMBER (LAST 4)
                                                                                                                    ALL ACCOUNTS)
     CASH BEGINNING OF MONTH                                                  $0.00                  $885.89                 $885.89
     RECEIPTS
     SALES
     ACCOUNTS RECEIVABLE -
     PREPETITION
     ACCOUNTS RECEIVABLE -
     POSTPETITION
     LOANS AND ADVANCES                                              $250,000.00                                        $250,000.00
     INTEREST
     OTHER
     TRANSFERS (FROM DIP ACCTS)
       TOTAL RECEIPTS                                                $250,000.00                         $0.00          $250,000.00
     DISBURSEMENTS
     NET PAYROLL
     PAYROLL TAXES
     OTHER TAXES                                                         $1,500.00
     UTILITIES                                                             $245.47
     SECURED/ RENTAL/ LEASES                                                                                                     $0.00
     INSURANCE
     ADMINISTRATIVE                                                       $127.58                                            $127.58
     CONSTRUCTION                                                      $70,786.39
     OTHER (ATTACH LIST)
     OWNER DRAW
     TRANSFERS (TO DIP ACCTS)
     PROFESSIONAL FEES
     U.S. TRUSTEE QUARTERLY FEES
     COURT COSTS
     TOTAL DISBURSEMENTS                                               $72,659.44                        $0.00            $72,659.44

     NET CASH FLOW                                                   $177,340.56                         $0.00          $177,340.56
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                             $177,340.56                         $0.00          $177,340.56




                   THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                    $72,659.44
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                     $0.00
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY                                                      $0.00
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                               $72,659.44
     TRUSTEE QUARTERLY FEES




                                                                                                                                                                     FORM MOR-1
                                                                                                                                                                           2/2008
                                                                                                                                                                      PAGE 2 OF 3
             20-23177-rdd         Doc 52      Filed 04/30/21 Entered 04/30/21 14:26:00                  Main Document
                                                           Pg 3 of 7

In re Blitman Saratoga LLC                                                               Case No. 20-23177
      Debtor                                                                    Reporting Period: 3/1/2021-3/31/2021



                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes                  No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                               x
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                               x
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                              x
   3   returns?
       Are workers compensation, general liability or other necessary                                      x
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                   x
       Have any payments been made on pre-petition liabilities this reporting                              x
   6   period?
       Are any post petition receivables (accounts, notes or loans) due from                               x
   7   related parties?
   8   Are any post petition payroll taxes past due?                                                       x
   9   Are any post petition State or Federal income taxes past due?                                       x
  10   Are any post petition real estate taxes past due?                              x
  11   Are any other post petition taxes past due?                                                         x
  12   Have any pre-petition taxes been paid during this reporting period?                                 x
  13   Are any amounts owed to post petition creditors delinquent?                                         x
  14   Are any wage payments past due?                                                                     x
       Have any post petition loans been been received by the Debtor from any                              x
  15   party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                           x
       Is the Debtor delinquent with any court ordered payments to attorneys                               x
  17   or other professionals?
       Have the owners or shareholders received any compensation outside of                                x
  18   the normal course of business?




                                                                                                                       FORM MOR-7
                                                                                                                             2/2008
                                                                                                                        PAGE 3 OF 3
20-23177-rdd   Doc 52   Filed 04/30/21 Entered 04/30/21 14:26:00   Main Document
                                     Pg 4 of 7
20-23177-rdd   Doc 52   Filed 04/30/21 Entered 04/30/21 14:26:00   Main Document
                                     Pg 5 of 7
20-23177-rdd   Doc 52   Filed 04/30/21 Entered 04/30/21 14:26:00   Main Document
                                     Pg 6 of 7
20-23177-rdd   Doc 52   Filed 04/30/21 Entered 04/30/21 14:26:00   Main Document
                                     Pg 7 of 7
